DETAILED ACTION
This communication is responsive to applicant’s response filed November 3, 2022. Applicant’s amendments and remarks have been carefully considered.
Claim(s) 1, 4, 6, 8, 11, 13, 15 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Forbes (US 9,272,717).
Forbes discloses a hopper railcar (Figs. 1a-c) comprising a plurality of hoppers 50, 52, 54, converging side sheets 96, 98, end sheets 44, 46, 92, transverse openings 100, and pivoted transverse doors 110, wherein doors 110 includes upstanding wall members 128 readable as lateral deflectors 128 (Figs. 3e, 3i), each having a side face extending from and angled laterally away from a mounting base, which is formed by a bottom portion of the lateral deflector, and wherein in a closed position a side face of the deflector is adjacent to an outer surface of a converging side sheet 96, 98 and not extending through the hopper opening (see Figs. 3e, 3i).  In Fig. 3i of Forbes, each deflector 128 has a side face slightly angled outwardly. However, as to the instant claimed angle between 65 and 85 degrees, it is considered to be an angle reasonably within the scope of the invention of Forbes, wherein it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to pick an angle in such range for use in the structure of Forbes through routine engineering, to achieve the expected performance thereof. In the instant case, there is no evidence found in the instant disclosure supporting that an angle between 65 and 85 degrees is particularly critical in comparison to what is already taught by Forbes. The structure of Forbes is considered to include the combinations of features of instant claims 1 and 15.
Regarding instant claim 8, the structure of Forbes, as modified above, is considered to include the instant claimed features. On the other hand, as an obvious matter of engineering choice, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to couple such lateral deflector pieces to the hopper doors of existing railcars that do not already have such lateral deflectors, for performing the expected function and achieving the expected advantages thereof.  The structure of Forbes, as modified, is considered to include the combination of features and the method steps, as recited in claim 8.  
Regarding instant claims 4, 6, 11, 13 and 18-19, consider the embodiment shown in Fig. 7f of Forbes, wherein the top edge of each deflector 490, 492 is configured as claimed. In view of the embodiment shown in Fig. 7f of Forbes, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to configure upstanding side part of each deflector in the embodiment of Figs. 3e, 3i of Forbes with the top edge dimensioned, similar to that of the embodiment shown in Fig. 7f of Forbes, to achieve expected advantages, such as enhancing controlling of material flows.
Response to Applicant’s Argument:
Regarding applicant’s argument that wings 490, 492 of Forbes are configured to be squeezed between sidewall members 464, 468, which are different from that recited in the instant claims, wherein the side face of each deflector is not extending through the hopper opening, see Figs. 3e, 3i of Forbes, wherein lateral deflector 128 is not extending through the hopper opening as claimed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK T LE whose telephone number is (571)272-6682. The examiner can normally be reached Mon-Tue, Thu-Fri 5:30am-3:45pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Morano can be reached on 571-272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARK T. LE
Primary Examiner
Art Unit 3617




/MARK T LE/           Primary Examiner, Art Unit 3617